UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-2120



JANET L. HERRON,

                                              Plaintiff - Appellant,

          versus


MAYOR AND CITY COUNCIL, Annapolis Maryland,

                                              Defendant - Appellee,

          and


ANNE ARUNDEL COUNTY, MARYLAND,

                                                          Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(CA-04-1977-WDQ)


Submitted:   July 17, 2006                 Decided:   August 2, 2006


Before WIDENER, WILKINSON, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John R. Greiber, Jr., Phillip F. Scheibe, Millersville, Maryland,
for Appellant. Michael J. Winkelman, MCCARTHY & WINKELMAN, L.L.P.,
Bowie, Maryland, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               2
PER CURIAM:

     Appellant Janet L. Herron is a residential property owner in

the city of Annapolis, Maryland (“the City”), which is in Anne

Arundel     County   (“the   County”).    The    County    Code    imposes

“development impact fees” in connection with the issuance of

building permits and zoning certificates. The fees are intended to

account for the effect of new development on public school and

transportation facilities.       Section 7-110 of Article 24 of the

County Code provides that if collected fees have not been properly

appropriated within six years, then the property owner may seek a

refund. The City also provides for the collection of school impact

fees via ordinance § 0-36-98, which authorizes the collection of

fees in connection with new or residential construction within the

City and directs that such fees be “spent within the Annapolis High

School Feeder System to reflect the needs of the City residents.”

In 2000, the City and the County entered into an agreement whereby

the City would serve as collection agent for the County in regards

to school impact fees and then periodically remit such fees to the

County.

     On May 29, 2003, the developer of the property eventually

purchased by Herron paid the school impact fee.           Herron brought

this action in state court against the Mayor and City Council of

Annapolis    (collectively   “the   City”),   claiming    that    the   City

collected impact fees without implementing capital improvements for


                                    3
the school system and that excess capacity made school improvements

unnecessary.          Thus, Herron asserted that the collection of impact

fees       amounted    to   an   unconstitutional       taking   under    the    Fifth

Amendment as well as an unconstitutional deprivation of property

under Maryland’s Declaration of Rights.1 Herron also asserted that

the    City      failed     to   disperse   the   fees    collected      for    school

facilities as required by ordinance and therefore had been unjustly

enriched.        Herron sought a refund and requested that the state

court impose a constructive trust upon the impact fees collected.

       The defendants removed the action to federal court.                       After

completing        discovery,      the   parties   filed    opposing      dispositive

motions.         The district court determined that Herron failed to

establish that she had suffered an injury-in-fact because she did

not pay the impact fee, and she offered no evidence to show that

the fees were included in the purchase price of her property.

Thus, the district court held that Herron lacked standing.                         See

Lujan       v.   Defenders       of   Wildlife,   504    U.S.    555,    560    (1992)

(explaining the injury-in-fact requirement for standing).




       1
      Herron also named the County as a defendant; however, the
County has since been dismissed as a party pursuant to a
stipulation signed by Herron.

     The complaint originally purported to assert a class action on
behalf of property owners who purchased property for which impact
fees had been collected. The district court, however, refused to
certify the class pursuant to Rule 23 of the Federal Rules of Civil
Procedure. Herron does not challenge that ruling on appeal.

                                            4
      Moreover, the district court concluded that even if Herron

enjoyed standing, her action was barred by the Tax Injunction Act

(“the Act”), which prohibits a federal court from “enjoin[ing],

suspend[ing], or restrict[ing] the assessment, levy or collection

of any tax under State law where a plain, speedy, and efficient

remedy may be had in the courts of such State.”           28 U.S.C. § 1341.

The district court concluded that the development impact fees

qualified as taxes for purposes of the Act in that the impact fees

were intended to “benefit[] the general public” by funding school

construction.    See Valero Terrestial Corp. v. Caffrey, 205 F.3d

130, 134 (4th Cir. 2000).       The district court further concluded

that a “plain, speedy, and efficient remedy” was available to

Herron under state law, which permitted her to challenge the impact

fees in Maryland Tax Court through either the County Code’s refund

provision or the statutory scheme for obtaining a tax refund , as

set forth in Article 24, § 9-710 of the Maryland Code.

      Finally, the district court held that Herron could not show in

any   event   that   the   collection   of   the   fees    constituted   an

unconstitutional taking under the Fifth Amendment because there

existed a “rational nexus” or “reasonable relationship between the

required dedication and the impact of the proposed development.”

Dolan v. City of Tigard, 512 U.S. 374, 388 (1994).

      On appeal, Herron argues that the Rooker-Feldman doctrine

divested the district court of jurisdiction and bars this action.


                                    5
“The       Rooker-Feldman   doctrine     prevents   the   lower   courts   from

exercising jurisdiction over cases brought by ‘state-court losers’

challenging ‘state-court judgments rendered before the district

court proceedings commenced.’”           Lance v. Dennis, 126 S. Ct. 1198,

1199 (2006) (per curiam) (quoting Exxon Mobil Corp. v. Saudi Basic

Indus. Corp., 544 U.S. 280, 284 (2005)).2           Herron contends that the

district court in this case was asked to decided issues that had

already been decided by Maryland state courts in Cambridge Commons

v. Anne Arundel County, No. 1340 (Sept. 2001) (unpublished), where

property       owners   alleged   that    the   County    violated   the   code

provisions governing the collection of impact fees.                  The City,

however, was not a party to the Cambridge Commons action.                   The

Rooker-Feldman doctrine does not apply “where the party against

whom the doctrine is invoked was not a party to the underlying

state-court proceeding” and “was in no position to ask [the federal

court] to review the state court’s judgment and [does] not directly

attack[] it in the [federal] proceeding.”                Lance, 126 S. Ct. at

1201-02 (internal quotation marks omitted).               Furthermore, having

closely reviewed the state court decision upon which Herron relies,

we agree with the City that the state court addressed issues

clearly distinct from those decided by the district court below.

In no way can the City be viewed as attempting to appeal the


       2
      The district court was not afforded an opportunity to address
the applicability of the Rooker-Feldman doctrine because Herron
first raised this issue on appeal.

                                         6
decision of the state court by removing this action and asserting

its various legal positions.        Accordingly, we reject Herron’s

challenge to the district court’s jurisdiction based on the Rooker-

Feldman doctrine.

     Herron   next    contends   that   the   district   court   erred   in

concluding that she lacked standing for failure to demonstrate an

injury-in-fact.      Herron claims that there was evidence to support

the conclusion that she had effectively payed the impact fee,

specifically a 1987 report of the County Impact Fee Study Committee

which recommended that the County provide refunds to property

owners “on the assumption that the impact fee was incorporated into

the value of the improved property.” As the district court pointed

out, this recommendation was incorporated into the Code, but it

does not establish that, for purposes of her claims in federal

court, Herron actually paid the fees at issue.           Accordingly, we

agree with the district court that Herron lacks standing for

substantially the same reasons set forth in the district court’s

opinion.

     We therefore affirm the decision of the district court.             We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.


                                                                 AFFIRMED



                                    7